Case 18-05040-5-DMW_ Doc 49 Filed 08/19/20 Entered 08/19/20 07:48:16 Page iof1

B 2100A (Form 2100A) (12/15)

UNITED STATES BANKRUPTCY COURT

Eastern District of North Carolina

Carlton Devone Best, Sr.

In re Margaret Pennia Best ; Case No. _18-05040-5-DMW

 

TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee

hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

Wilmington Savings Fund Society, FSB, as

 

 

Revolve Capital Group, LLC Trustee of Stanwich Mortgage Loan Trust A
Name of Transferee Name of Transferor
Name and Address where notices to transferee Court Claim # (if known): 11-1
should be sent: Amount of Claim: $44,214.92
Date Claim Filed: __- 06/12/2019

2601 Main Street, Suite 950
Irvine, CA 92614

Phone: Phone:
Last Four Digits of Acct #: 7446 Last Four Digits of Acct. #: 8850

 

 

Name and Address where transferee payments
should be sent (if different from above):
c/o FCI Lender Services, Inc.
PO Box 28720
Anaheim, CA 92809
Phone:
Last Four Digits of Acct #: 7446

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By; /s/ D. Anthony Sottile Date: 08/19/2020
Transferee/Transferee’s Agent

 

 

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
